Claims 1, 2, 7, 8, 12 to 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1 and the dependent claims it is unclear what is intended by the term “organosilica”.  This term is sometimes used in the art to refer to a silica particle that has organo groups attached thereto, such as the organic functional groups found in claim 7.  In the instant application, though, applicants appear to use this term differently as this is used to describe the silica particles before they are functionalized.  See for instance page 7 of the specification in the paragraph under the section PARTICLES.  The only reference to organosilica in the specification refers to it as ethyl bridged.  
	The term ethyl bridged itself (found in claim 25) is also considered indefinite since it is unclear what this intends.  Specifically it is unclear what is bridged by the ethyl group.  The specification gives no indication as to what this means.  
	Thus reading the terms organosilica and ethyl bridged in light of the specification, it is unclear what is embraced by these terms and the breadth thereof is indefinite.

These rejections are maintained from the previous office action.  It is clear to the Examiner that applicants are giving the term “organosilica” a different meaning than the Examiner is, and one different from that which is common in the field, such that it is unclear by reading this term what is embraced.  As noted above the term “organosilica” is generally used to refer to a silica particle (SiO2) that has been organically modified, usually by surface treating or reaction with an organosilane.  Applicants are trying to import a different meaning to this term as evidenced by their remark on page 9 of the response dated 10/29/20. In the third paragraph of page 9 applicants state that “an organosilica shell is understood as organic groups bridging neighboring silicon atoms in the shell”. This is different from the conventional meaning of organosilica; furthermore, the Examiner cannot even find evidence supporting this specific meaning in the specifi-cation.  Since applicants and the Examiner cannot agree on what is intended by the term “organosilica” in this application, it obviously cannot be considered definite.

	The rejection of the term “ethyl bridged” is also maintained as this language in claim 25 does not indicate what, exactly, is being bridged.  Obvious he Examiner under-stands the term “ethyl group”.  It is not this that is unclear but WHAT it is that is being bridged.  For instance, as the Examiner reads this language, she considers that it can be the silica particles themselves that are bridged, such that one particle is attached to another by means of an ethyl bridge.  For prior art purposes this language was consid-ered to embrace bridging between the silica and the functional group (as was noted in the previous prior art rejection and replicated below).  On the other hand applicants try to impose the meaning that the bridge is between adjacent Si atoms in the same silica.  Again since the Examiner and applicants give different meanings to this term it clearly cannot be considered definite.  
	In response to this rejection applicants refer to page 15 of the specification but, while this shows the reaction between silica and BTEE it does not specifically show what is being “bridged” by BTEE.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejections below are maintained from the previous office action.  Applicants’ traversal has been considered but is not deemed persuasive, for reasons noted further below.

Claims 1, 2, 7, 8, 12 - 15, 17 - 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gosselin et al.
	Gosselin et al. teach silica microspheres which are hollow particles with a silica shell.  See for instance paragraph 102 which specifically states that the core can be hollow.  This also teaches the reactants used to form the silica shell and includes tetra-functional silanes as well as silanes having an organo group.  Thus the use of a silane such as vinyltrimethoxysilane will result in organic groups in the silica shell such that this can be considered organosilica.  Thus the silica can be “pure” silica (SiO2) or what is commonly referred to as organosilica.
	Paragraph 103 teaches a diameter or .1 to 1500 micron and specifically teaches diameters within the claimed range.  Paragraph 104 teaches a shell thickness starting at 50 nm which meets that claimed.  In this manner Gosselin et al. anticipate both the claimed particle size and wall thickness.
	Finally see paragraphs 16 to 19 which teaches functionalizing the surface of the silica shell.  This meets the claimed functionalized requirement.  In this manner each claimed limitation of claim 1 is anticipated by Gosselin et al.  
	For claim 2 note that the functionalizing occurs on the surface of the silica particle.  See paragraph 110.
	For claims 7, 8, 12 to 15, see the specific functional groups found in paragraph 110 which include epoxy groups, among others. Note that many of the functional groups are attached to the Si atom through a propylene spacer.  
	For claim 17 see paragraphs 116 to 118 which teaches including the silica particle in polymer materials.  
	For claim 18 note that this is directed to a composition that is based solely on the composition of claim 1.  Since this composition is anticipated (as noted above) the prepreg composition is as well.

	While claim 20 depends upon a canceled base claim, the Examiner notes that paragraph 118 specifically refers to epoxy functional silica while 18, 19 and 110 also teach epoxy functional groups.
	For claim 23, the Examiner notes that the silica particle has a single layer of functional groups on the exterior surface.  Likewise the silica particle contain a single silica layer as the shell.

Claims 16, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gosselin et al.
	For claims 16, 21, 22 and 24, the Examiner notes that paragraphs 116 and 118 teach adding the capsules therein to various plastics, rubbers and textiles but fail to teach a specific amount.  The Examiner notes, though, that adjusting the amount of microcapsule of Gosselin et al. in these materials will vary depending on the ultimate use and utility of the final product.  As such varying the amount of silica particles therein is well within routine experimentation and/or optimization such that one having ordinary skill in the art would have found an amount within these claimed ranges to have been obvious.  It has been held that where the general conditions of a claim are disclosed 
in the prior art, discovering the optimum or workable ranges involves only routine 
skill in the art (i.e. does not require undue experimentation).
	For claim 25 the Examiner notes that Gosselin et al. do not specifically teach any ethyl bridging groups.  Many of the bridging groups in this reference are propylene, as found in the bridging group of glycidoxypropyltrimethoxysilane or 3-chloropropyltrieth-oxysilane.  Recognizing that propylene and ethylene are adjacent members of a homo-logous series and that both result in a comparable attachment for the functional groups, one having ordinary skill in the art would have found an ethyl bridge rather than a propyl bridge to have been obvious.  

Applicants’ traversal does not lend any novelty or unobviousness to the instant claims.  Applicants note that Gosselin et al. do not disclose particles containing an 
	In summary, applicants’ remarks are directed to an invention or embodiment that is far different and far more narrow than that which is actually claimed.  As such the above rejections are maintained.

9. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Mgm
1/15/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765